PENNSYLVANIA RULES OF PROFESSIONAL CONDUCT


Rule 8.4      Misconduct


It is professional misconduct for a lawyer to:
              ***
         (e)    state or imply an ability to influence improperly a government agency or
official or to achieve results by means that violate the Rules of Professional Conduct or
other law; [or]

       (f)    knowingly assist a judge or judicial officer in conduct that is a violation of
applicable rules of judicial conduct or other law[.] ; or

       (g) in the practice of law, by words or conduct, knowingly manifest bias or
prejudice, or engage in harassment or discrimination, as those terms are defined
in applicable federal, state or local statutes or ordinances, including but not limited
to bias, prejudice, harassment or discrimination based upon race, sex, gender
identity or expression, religion, national origin, ethnicity, disability, age, sexual
orientation, marital status, or socioeconomic status. This paragraph does not limit
the ability of a lawyer to accept, decline or withdraw from a representation in
accordance with Rule 1.16. This paragraph does not preclude advice or advocacy
consistent with these Rules.
Comment:
              ***
      [3]   For the purposes of paragraph (g), conduct in the practice of law
includes participation in activities that are required for a lawyer to practice law,
including but not limited to continuing legal education seminars, bench bar
conferences and bar association activities where legal education credits are
offered.
       [4]   The substantive law of antidiscrimination and anti-harassment
statutes and case law guide application of paragraph (g) and clarify the scope of
the prohibited conduct.
       [[3]] [5]    A lawyer may refuse to comply with an obligation imposed by law
upon a good faith belief that no valid obligation exists. The provisions of Rule 1.2(d)
concerning a good faith challenge to the validity, scope, meaning or application of the law
apply to challenges of legal regulation of the practice of law.
           [[4]] [6]  Lawyers holding public office assume legal responsibilities going
beyond those of other citizens. A lawyer's abuse of public office can suggest an inability
to fulfill the professional role of lawyers. The same is true of abuse of positions of private
trust such as trustee, executor, administrator, guardian, agent and officer, director or
manager of a corporation or other organization.




                                              2